
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.11


SUMMARY OF COMPENSATION OF NON-EMPLOYEE DIRECTORS


        The Company uses a combination of cash and stock-based incentive
compensation to attract and retain qualified candidates to serve on the Board.
In setting director compensation, the Company considers the significant amount
of time that Directors expend in fulfilling their duties to the Company, as well
as the skills required by the Company of the members of the Board.

Annual Retainer

        For the fiscal year ended December 31, 2007, each Non-employee member of
the Board received an annual retainer of $20,000 payable in cash and $50,000
payable in cash or Common Stock of the Company (subject to rounding up or down
such that the number of shares issued to each Director is a whole number, but
not to exceed $50,000 in value), pursuant to the Edge Petroleum Corporation
Incentive Plan, as amended and restated (the "Incentive Plan"). For the fiscal
year ended December 31, 2008, the Non-employee members of the Board received the
annual retainer of $20,000 payable in cash but elected to waive the award of the
$50,000 portion of the annual retainer that is payable in cash or Common Stock
but which has historically been paid in Company stock. Furthermore, all
Directors are reimbursed for out-of-pocket expenses incurred in attending
meetings of the Board or Board committees and for other expenses incurred in
their capacity as Directors. No stock options were granted to Directors in 2008.

        In addition, the chairmen of the Board's standing committees (Audit,
Compensation and Corporate Governance/Nominating) each spend a significant
amount of extra time beyond what is required for Board committee membership in
performing their duties. In acknowledgment of this fact, the chairmen of each
standing committee receive the following additional annual retainers, payable in
cash:

Audit Committee Chairman   $ 10,000   Compensation Committee Chairman   $ 5,000
  Corporate Governance/Nominating Committee Chairman   $ 5,000  

        As of December 31, 2008, the annual cash retainers which are payable to
each Board member and committee chairman, as applicable, will be payable in
equal quarterly installments payable in arrears on April 1, July 1, October 1
and January 1 of each year with a catch up payment of $10,000 for the period
from June 1, 2008 to December 31, 2008. If the Company elects to pay a portion
of the annual retainer in common stock of the Company, as described above, the
grant date for the stock award will be the first business day of the month
following the annual meeting.

Board and Board Committee Meeting Fees

        Each Non-employee member of the Board receives $1,500 cash for in-person
attendance at a meeting of the Board of Directors ($500 if such attendance is
telephonic) and $1,500 cash for each meeting of a standing Committee of the
Board of Directors attended ($500 if telephonic). Board and Board committee
meeting fees are paid in cash to the directors at the time of the respective
meetings.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.11



SUMMARY OF COMPENSATION OF NON-EMPLOYEE DIRECTORS
